829 F.2d 34Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mabel ALSTON; John Groom; Rapheal McGee; Kenneth Steward;Malcolm J. Taylor, Jr., Plaintiffs-Appellants,Clarance E. McCargo, Plaintiff,v.FAWCETT PRINTING CORPORATION; Graphic CommunicationsInternational Union Local 144B; Union Employers JointApprenticeship Committee; International Brotherhood ofTeamsters, Chauffers, Warehousemen and Helpers of AmericaLocal Union 730, Defendants-Appellees.
No. 87-1032
United States Court of Appeals, Fourth Circuit.
Submitted May 29, 1987Decided August 26, 1987

Mabel Alston, John Groom, Rapheal McGee, Kenneth Steward, Malcolm J. Taylor, Jr., appellants pro se.
Patrick Milton Pilachowski, Stephen David Shawe, Shawe & Rosenthal, for appellee Fawcett Printing.
Patty L. Parsons, Abato, Rubenstein & Abato, PA, for appellee Graphic Communications International Union Local 144B.
William B. Peer, Barr & Peer, for appellees Graphic Communications International Union and Union Employers Joint Apprenticeship Committee.
Patrick B. Shaw, Kathleen Ann Murray, Beins, Axelrod & Osborne, PC, for International Brotherhood of Teamsters, Chauffers, Warehousemen and Helpers of America Local Union 730
Before JAMES DICKSON PHILLIPS and WILKINSON, Circuit Judges, and BUTZER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order refusing relief under Title VII of the Civil Rights Act of 1964, 42 U.S.C. Secs. 2000e et seq., and 42 U.S.C. Sec. 1981, is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Alston v. Fawcett, C/A No. 86-1773-R (D.Md., Dec. 30, 1986).


2
AFFIRMED.